658 S.E.2d 660 (2008)
STATE of North Carolina
v.
Floyd HADDOCK, Jr.
No. 523P07.
Supreme Court of North Carolina.
January 24, 2008.
Floyd Haddock, Jr., for Haddock.
Robert Montgomery, Special Deputy Attorney General, Clark Everett, District Attorney, for State of NC.

ORDER,
Upon consideration of the petition filed by Defendant on the 18th day of October 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Pitt County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 24th day of January 2008."